Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 19 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “crushing the ingredients” in claim 1 is rejected, as it is a relative term, which renders the claim indefinite.  The term “crushing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “crushing”; it is unclear as to what degree of difference is encompassed by this phrase, if not “crushing”.  It is unclear if the phrase is with respect to a specific mechanism, with respect to a minimum amount of force or something different altogether.
The phrase “an electrically driven agitator configured for at least mixing or crushing the ingredients” in claim 1 is rejected since the claimed “mixing” and “crushing” are results which as claimed are achieved using a same “agitator”.  Thus it is unclear if the phrase requires the agitator configured for only “mixing”, configured for “crushing” or both.  It is unclear how the agitators are configured “for”, it is unclear if the phrase is with respect to size, the power available to the drive, a specific type of agitator or something different altogether.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 19, 21-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler (20050193901) in view of Ringham et al. (20090083327).
Buehler teaches a kitchen appliance for the at least partially automated processing (par. 0431, 0436) of recipes (par. 0439), comprising 
A cooking vessel having a bottom for holding ingredients for the processing of the recipe (par. 0167),
an electrical functional unit (par. 0151) for processing the ingredients when processing the recipes (par. 0151, 0431).
The electrical functional unit (par. 0431) comprising 
an electrically driven agitator configured for mixing ingredients in the cooking vessel (fig. 15a, 0200, 0193) 
an electrical heating element (fig. 15a, par. 0200, 0193) for heating the ingredients (par. 0193, 0200) from the bottom of the cooking vessel (par. 0167), the electrically driven agitator and the electrical heating elements enabling the functional unit to automate some or all of the steps involved in processing the recipes (mix, heat par. 0236; par. 0476-0477).
the kitchen appliance further comprising a base unit which holds the cooking vessel (fig. 1; par. 0145, par. 0167-0169 base unit relative cooking surface and module)
The base unit housing;
a user interface (par. 0460) for detecting a user input (par. 0461),
an integrated control unit (par. 0462), which is in communication connection with the user interface (par. 0461, 0465), the integrated control unit being configured to select at least one recipe as a function of the user input (par. 0462 user selection) and the integrated control unit further being configured to process an automatic cooking operation based on the at least one selected recipe by controlling the electrically driven agitator and the electrical heating element (par. 0209, 0210)
wherein the integrated control unit is designed such that a recipe-specific list of ingredients of the at least one selected recipe can be determined (par. 0472) and made available to an external receiving device (par. 0472; print; order) in a purchasing list (par. 0472) via a device interface connected to the integrated control unit (par. 0472).
Buehler teaches control system programs that evaluates desired recipes relative ingredient supply and providing a printed shopping list based on which ingredients are needed (par. 00472) and thus one of ordinary skill in the art would have been motivated to look to the art of interactive recipe preparation using shopping lists and more specifically recipe selection evaluated relative ingredient supply as taught by Ringham and desired by Buehler.
Thus since Buehler recognizes and teaches recipe specific ingredients and providing a shopping list of needed ingredients for future determined meal planning (par. 0472) and since Ringham teaches a same shopping list as determined by recipe specific ingredients.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further provide the user with option of adding additional ingredients in addition to the ingredients of the recipe specific list of ingredients as taught by Ringham (par. 0031) for its art recognized purpose of providing a user with a shopping list which is not limited to only a single meal but for future planning purposes additional ingredients which may be needed for additional pre-planned meals as taught by Ringham and desired by Buehler.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further provide additional ingredients as is notoriously known of shopping lists thus providing a list which is not limited to a single meal but provides for menu planning thus providing the notoriously known advantage of saving time and additional trips to the grocery store as taught by Ringham (par. 0008).
Buehler teaches a user interface including a touch display (par. 0461).  Thus It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the ability to provide an automated purchasing list as taught by both and the ability to edit a purchasing list as is common and notoriously known by manually crossing out an ingredient which is not needed or crossing out an ingredient which has been purchased and a user interface which includes a display unit which displays the purchasing list and which is configured as a touch display to enable the user to edit the purchasing list (par. 0031) via the display unit as taught by Ringham (par. 0035 last 4 lines touch screen) thus providing the notoriously known advantage of saving time and additional trips to the grocery store as taught by Ringham (par. 0008) relative needed ingredients (par. 0008) and not needed ingredients by simply unchecking items that are already on hand as further taught by Ringham (par. 0008)
The purchasing list can be created by the integrated control unit as a function of predetermined packaging sizes (par. 0304; individual storage container; par. 0472 need to be restocked) of the ingredients (par. 0304).
A memory unit can be brought into communication connection with the integrated control unit (par. 0438; 0469), in which at least the selected recipe (par. 0438), at least one of a predefined recipe collection (par. 0438) or the purchasing list can be stored (par. 0472).
The user interface comprises a display unit (par. 0461) by means of which at least one of the recipe collection or the recipe-specific list of ingredients or the purchasing list can be displayed (par. 0462-0464).
Wherein at least two recipes can be selected via the user interface (par. 0463), wherein a recipe-specific list of ingredients can be determined in each case for each recipe by the integrated control unit (par. 0463), wherein each recipe-specific list of ingredients can be processed in at least one of a separate purchasing list (par. 0463 recipe specific) or the recipe-specific lists of ingredients can be combined in the purchasing list by the integrated control unit (par. 0472; multiple).
The integrated control unit is designed to interpret the selected recipe in such a way that the recipe-specific list of ingredients of the selected recipe can be extracted (par. 0463; flagged).
The integrated control unit is designed to store a recipe history in the memory unit (par. 0464; favorites; par. 0472; inventory), the recipe history comprising previously selected recipes (par. 0464, 0472), and the integrated control unit can determine, as a function of the recipe history, a need for ingredients from the recipe-specific list of ingredients for the purchasing list (par. 0472).
The integrated control unit is designed to trigger an order automatically by sending at least part of the purchasing list via the device interface (par. 0472).
The packaging sizes are being automatically obtainable via a device interface (par. 0319).
With respect to claim 8, since Buehler teaches a control system which can offer the user a list of possible of dishes (par. 0463) and since Buehler recognizes and alerts the user of the status of the ingredient (par. 0472).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings such that the selected recipe can be brought into a deactivated state by the integrated control unit as taught by Ringham, i.e. deactivated relative not available for selection (par. 0027) such that only ingredients which are present and immediately available are presented to the user and can only be transferred into an activated state, i.e. ingredients presented to user, when the integrated control unit receives a confirmation of an at least partial processing of the purchasing list and more specifically as taught Buehler an activated step evaluated against ingredients needing to be restocked.
With respect to claim 9, Buehler teaches measurement of ingredients specific to recipes using a scale (par. 0347-0348) in addition to teaching the device is set according to location (par. 0455).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired presentation of recipe information as taught by both such as in the instant case such as a control unit designed to automatically convert a unit of measurement of ingredients of the selected recipe as a function of a region for the purchasing list as taught by Ringham (par. 0021 last 4 lines) thus providing the advantage of presenting the user with measurement recognizable due to a region specific standards such as Metric as further taught by Ringham (par. 0021 last 4 lines ).
With respect to claim 21, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the ability to provide an automated purchasing list as taught by both and the ability to edit a purchasing list as is common and notoriously known by manually crossing out an ingredient which is not needed or crossing out an ingredient which has been purchased and a user interface which includes a display unit to enable the user to edit the purchasing list (par. 0031) via the display unit as taught by Ringham (par. 0035 last 4 lines touch screen) thus providing the notoriously known advantage of adding further ingredients to the purchasing list thus saving time and additional trips to the grocery store as taught by Ringham (par. 0008) relative needed ingredients (par. 0008) and delete ingredients not needed by simply unchecking items that are already on hand as further taught by Ringham (par. 0008)
The electrically driven agitator and the electrical heating element are arranged at a cooking vessel (fig. 15a).
With respect to claim 24, wherein the integrated control unit is configured to process the automatic cooking operation based on the at least one selected recipe after a confirmation of at least partial processing of the purchasing list, where it is noted the purchasing list as claimed is determined by the control unit (par. 0472 need to be restocked).
Wherein the integrated control unit is configured to bring the selected recipe into a deactivated state (par. 0463; relative dishes it can’t make; par. 0472) and only transfer it into an activated state (par. 0463 “list of possible dishes it could make”; par. 0472 resupply) if the integrated control unit receives a confirmation of at least partial processing of the purchasing list (par. 0472 resupply) wherein in the deactivated state, the selected recipe is at least incapable to be executed for a user (par. 0463; not listed relative “dishes it could make”) and in the activated state, the selected recipe is at least executable for a user (par. 0463 “list of possible dishes it could make”).
Alternatively it would have been obvious to one of ordinary skill in the art at the time the invention was filed to receives a confirmation of at least partial processing of the purchasing list (par. 0472 resupply) such as by visual inspection of quantity as taught by Buehler or relative a delivery received as taught by Buehler (par. 0472) or even by the id’d storage container used to identify and monitor the content level as further taught by Buehler (par. 0319) for its art recognized purpose of providing a list of only the recipes which the automated appliance can make as taught by Buehler (par. 0463)

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Buehler (20050193901) in view of Ringham et al. (20090083327) and Wolfe (8122815).
Though silent to wherein the electrically driven agitator and the electrical heating element are arranged at a bottom of the cooking vessel, Buehler teaches both for the same purpose of stirring and cooking food thus one of ordinary skill in the art would have been motivated to look to the art of stirring and cooking devices as taught by Wolfe.
Thus since both teach the same heating and agitating components relative the vessel, and since Wolfe teaches it is know to provide the same taught agitator and heating elements relative the bottom of the cooking vessel as opposed to the top and since applicants claims do not require any use of the apparatus but merely comprising.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the same agitator and heating element as taught by Buehler at the bottom of the cooking vessel since such is an obvious modification as taught by Wolfe for the same purpose of stirring and cooking food.
In addition since the kitchen appliance as claimed is not used but merely for processing.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the same agitator and heating element as taught by Buehler at the bottom of the cooking vessel since the mere placement of the same agitator and heating element as taught by Wolfe for the same purpose of stirring and cooking food would not produce unexpected or new results and since the placement of the agitator and heating element at the bottom of the vessel as taught by Wolfe, as opposed to the top as taught by Buehler would be an obvious matter of design choice relative a same appliance for stirring and cooking food as taught by both.

Response to Arguments
Applicants amendments and urgings with respect to the previous 101 rejection are persuasive and thus has been withdrawn.
With respect to applicants urging Buehler is silent to user interaction with a recipe list, applicant is urged to par. 0472 which teaches the control unit which “can print a printed shopping list for the user” as determined by “which ingredients need to be restocked”.
With respect to applicants urging Ringham requires an additional device not being part of a kitchen appliance, importantly it is noted applicants claim requires the purchasing list “made available to an external receiving device” as taught by Buehler.
With respect to applicants urging the claimed appliance comprises the base unit, a housing for the electronic components including the user interface and the integrated control unit.  Buehler specifically teaches such and more specifically teaches the cooking vessel and the electrical functional unit enable an automatic interaction with the food products (ingredients) controlled by the base unit (par. 0461, 0463, 0472).  
With respect to applicants urging directed to the shopping list or electronic order as taught by Buehler.  It is noted Buehler is taken to teach the limitation of the purchasing list being provided to an external device, specifically;
wherein the integrated control unit is designed such that a recipe-specific list of ingredients of the at least one selected recipe can be determined (par. 0472) and made available to an external receiving device (par. 0472; print; order) in a purchasing list (par. 0472) via a device interface connected to the integrated control unit (par. 0472).
In the instant case Ringham teaches a same shopping list as determined by recipe specific ingredients. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further provide the user with option of adding additional ingredients in addition to the ingredients of the recipe specific list of ingredients as taught by Ringham (par. 0031) for its art recognized purpose of providing a user with a shopping list which is not limited to only a single meal but for future planning purposes additional ingredients which may be needed for additional pre-planned meals as taught by Ringham and desired by Buehler.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further provide additional ingredients as is notoriously known of shopping lists thus providing a list which is not limited to a single meal but provides for menu planning thus providing the notoriously known advantage of saving time and additional trips to the grocery store as taught by Ringham (par. 0008).
Buehler teaches a user interface including a touch display (par. 0461).  Thus It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the ability to provide an automated purchasing list as taught by both and the ability to edit a purchasing list as is common and notoriously known by manually crossing out an ingredient which is not needed or crossing out an ingredient which has been purchased and a user interface which includes a display unit which displays the purchasing list and which is configured as a touch display to enable the user to edit the purchasing list (par. 0031) via the display unit as taught by Ringham (par. 0035 last 4 lines touch screen) thus providing the notoriously known advantage of saving time and additional trips to the grocery store as taught by Ringham (par. 0008) relative needed ingredients (par. 0008) and not needed ingredients by simply unchecking items that are already on hand as further taught by Ringham (par. 0008)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792